UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2292



KATHLEEN R. KIRBY,

                                              Plaintiff - Appellant,

          versus


RICHMOND REDEVELOPMENT AND HOUSING AUTHORITY,
Section 8; U. S. DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-791-REP-MHL)


Submitted:   July 26, 2006                 Decided:   August 15, 2006


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathleen R. Kirby, Appellant Pro Se.       Kristen Marie Calleja,
Alexander Jones Brackett, Sr., MCGUIREWOODS, LLP, Richmond,
Virginia; Robert P. McIntosh, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Kathleen R. Kirby appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her claims pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6).              We

have     reviewed   the   record   and     find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    Kirby v. Richmond Redevelopment and Housing Authority, No.

CA-04-791-REP-MHL (E.D. Va. Sep. 28, 2005).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                   - 2 -